OPINION
PER CURIAM.
Plaintiff Jeffrey Slyman was appointed by defendant the City of Piqua as an Assistant Law Director. When defendant *426Grant Kerber, Piqua’s then-Current Law Director and plaintiffs supervisor, discharged Slyman, Slyman sued, alleging identical procedural due process violations against both Piqua and Kerber. The defendants moved for summary judgment, asserting that plaintiffs due process claims fail because he did not have a federally protected property interest in continued employment.
The district court agreed and granted defendants’ motion for summary judgment. Plaintiff filed this timely appeal.
Having had the benefit of oral argument and having carefully considered the record on appeal, we are not persuaded that a lengthy opinion is necessary. Accordingly, we AFFIRM for the reasons set forth in the well-reasoned opinion of the district court. See Slyman v. City of Piqua, 494 F.Supp.2d 732 (S.D.Ohio.2007).